Citation Nr: 0939595	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  04-16 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to service connection for arthritis of the 
lower back, to include as secondary to the service-connected 
residuals of cold injury.

2. Entitlement to an initial disability rating greater than 
10 percent for service-connected residuals of a cold injury, 
right foot.

3. Entitlement to an initial disability rating greater than 
10 percent for service-connected residuals of a cold injury, 
left foot.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1976 to 
December 1976, from September 1977 to June 1979, and from May 
1990 to September 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decisions of the 
above Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, in pertinent part, granted service 
connection for frostbite residuals of the right foot and of 
the left foot, and assigned 10 percent disability ratings for 
each foot, effective from July 2, 2002; and also denied 
service connection for arthritis of the lower back, to 
include as secondary to service-connected residuals of a cold 
injury of the right and left foot.  This matter was 
previously remanded by the Board in May 2007 to provide the 
Veteran's requested opportunity to attend a Travel Board 
hearing.  The Veteran participated in a Travel Board hearing 
in September 2007 with the undersigned Veterans Law Judge.  
In February 2008, the Board remanded these issues for further 
evidentiary development.

The issue of service connection for arthritis of the lower 
back is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
additional action is required on his part.




FINDINGS OF FACT

1.  Prior to June 30, 2009, the Veteran's residuals of a cold 
injury, right foot, were manifested by complaints of pain, 
cold sensitivity, and locally impaired sensation; there was 
no showing of tissue loss, nail abnormalities, color changes, 
hyperhidrosis, or X-ray abnormalities.

2. Prior to June 30, 2009, the Veteran's residuals of a cold 
injury, left foot, were manifested by complaints of pain, 
cold sensitivity, and locally impaired sensation; there was 
no showing of tissue loss, nail abnormalities, color changes, 
hyperhidrosis, or X-ray abnormalities.

3. Effective from June 30, 2009, the Veteran's residuals of a 
cold injury, right foot, were manifested by complaints of 
pain, numbness, tingling, burning, cold sensitivity, and 
sweating, with objective evidence of impaired sensation, nail 
abnormalities, and color changes.

4. Effective from June 30, 2009, the Veteran's residuals of a 
cold injury, left foot, were manifested by complaints of 
pain, numbness, tingling, burning, cold sensitivity, and 
sweating, with objective evidence of impaired sensation, nail 
abnormalities, and color changes.


CONCLUSIONS OF LAW

1. Effective prior to June 30, 2009, the criteria for a 20 
percent rating for residuals of a cold injury, right foot, 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.7, 4.104, Diagnostic Code 7122 (2008).

2. Effective prior to June 30, 2009, the criteria for a 20 
percent rating for residuals of a cold injury, left foot, 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.7, 4.104, Diagnostic Code 7122 (2008).

3. Effective from June 30, 2009, the criteria for a 30 
percent rating for residuals of a cold injury, right foot, 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.7, 4.104, Diagnostic Code 7122 (2008).

4. Effective from June 30, 2009, the criteria for a 30 
percent rating for residuals of a cold injury, left foot, 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.7, 4.104, Diagnostic Code 7122 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The United States Court of Appeals for the Federal Circuit 
previously held that any error in VCAA notice should be 
presumed prejudicial, and that VA must bear the burden of 
proving that such an error did not cause harm.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  However, the United States 
Supreme Court has recently reversed that decision, finding it 
unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides 
that, in conducting review of a decision of the Board, a 
court shall take due account of the rule of prejudicial 
error.  The Supreme Court in essence held that - except for 
cases in which VA has failed to meet the first requirement of 
38 C.F.R. § 3.159(b) by not informing the claimant of the 
information and evidence necessary to substantiate the claim 
- the burden of proving harmful error must rest with the 
party raising the issue, the Federal Circuit's presumption of 
prejudicial error imposed an unreasonable evidentiary burden 
upon VA and encouraged abuse of the judicial process, and 
determinations on the issue of harmless error should be made 
on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 
1696 (2009). 

In a claim for increase, the VCAA requirement is for generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment, as well as general notice 
regarding how disability ratings and effective dates are 
assigned.   Vazquez-Flores v. Shinseki, No. 08-7150, 2009 WL 
2835434 (Fed. Cir. Sept. 4, 2009).

In this case, the VCAA duty to notify relative to the issues 
decided herein was satisfied by way of letters sent to the 
Veteran in August 2005, March 2008, and September 2008 that 
fully addressed the notice elements.  These letters informed 
the Veteran of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  Finally, the Board notes the RO sent the Veteran a 
letter in March 2006 informing him of how disability ratings 
and effective dates are assigned.  See Dingess v. Nicholson, 
supra.  Moreover, the claimant has not demonstrated any error 
in VCAA notice, and therefore the presumption of prejudicial 
error as to such notice does not arise in this case.  See 
Sanders v. Nicholson, supra.  Thus, the Board concludes that 
all required notice has been given to the Veteran.

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claims decided herein.  The 
RO has obtained the Veteran's VA treatment records and three 
VA examinations were conducted.  The Board finds that the 
April 2003, September 2005 and June 2009 examinations are 
adequate.  Each examination included a review of the claims 
folder and a history obtained from the Veteran.  Examination 
findings were reported, along with diagnoses/opinions, which 
were supported in the record.  The examination reports are 
adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. 
App. 303, 310-11 (2007).  In addition, it appears that all 
obtainable evidence identified by the Veteran relative to his 
claims has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that no further notice 
or assistance to the Veteran is required to fulfill VA's duty 
to assist him in the development of the claims.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, supra.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the Veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claims 
under the VCAA.  Therefore, no useful purpose would be served 
in remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
appellant.  The United States Court of Appeals for Veterans 
Claims has held that such remands are to be avoided.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  

II. Factual Background

VA treatment records dated from 2002 through 2009 showed that 
the Veteran was seen periodically with complaints of chronic 
pain in the feet.  In October 2002, physical examination 
showed that protective sensation was intact, and the Veteran 
had pain to palpation of the bottom of the feet and the 
proximal aspects.

On VA examination in April 2003 the Veteran reported 
incidences where his feet were always cold and that the 
bottoms of his feet were numb.  Physical examination showed 
that the Veteran had good popliteal pulses and good pedal 
pulses.  He had normal hair distribution and lots of hair on 
his lower extremities.  He had no lesions on his feet.  He 
reported pain everyday, all day, ranging from 8 to 9 on a 
pain scale of 0 to 10.  He denied sensory and temperature 
deprivation, but claimed that on some days his feet were ice 
cold.  He reported recurrent fungal infection, but had no 
ulcerative breakdown.  He had normal nail growth, but had 
fungus on all ten nails.  There were no color changes, no 
edema, and no skin thickening or thinning.  He reported 
burning on the bottom of his feet and numbness and denied 
excessive sweating.  An x-ray of the feet was within normal 
limits and the examiner noted that early osteoarthritis was 
more likely than not unrelated to the original cold injury.  

A September 2004 VA treatment record showed that the Veteran 
complained of bilateral foot pain.  Examination showed no 
edema, protective sensations were intact, no open lesions, 
and no erythema.  The assessment was plantar fasciitis, more 
on the left than the right.  A November 2004 x-ray of the 
feet showed bilateral plantar calcaneal spurring. 

On VA examination in September 2005, the Veteran complained 
that his current symptoms from residuals of cold exposure 
included pain in the feet and ankles with swelling in the 
morning.  He could not stand for too long and put more 
pressure on the right side.  He had cold sensitization and he 
reported that his feet hurt and felt numb in cold weather.  
There was no hyperhidrosis.  The Veteran reported having 
paresthesia.  There was no fungal infestation of the big toes 
or between the toes.  There was minor fungal infection of the 
third and fourth nails on the right side.  No disturbance of 
nail growth was noted.  There was no edema and no skin color 
changes and no thickening or thinning of the skin.  He 
reported having a cold feeling, numbness, and tingling, but 
no burning.  The Veteran reported pain in the heels, and it 
was noted that the podiatrist had diagnosed plantar fasciitis 
and heel spurs.  On neurological examination of the feet, the 
Veteran reported up to 60 percent loss of sensation of touch 
and pinprick over both feet and up to the ankles.  On 
orthopedic examination, the Veteran reported pain and 
stiffness in both ankles and feet.  No loss of tissue was 
noted.  There was no evidence of vascular insufficiency in 
the tips of the toes, capillary refill time was normal, and 
dorsalis pedis and posterior tibial arteries were palpable.  
An x-ray of the feet was negative and showed no acute bony 
abnormality.

VA treatment records dated from 2005 through May 2009 showed 
that the Veteran continued to complain of ongoing foot pain, 
with periodic complaints of burning or numbness in the feet.  
In October 2005 he had reduced sensation to touch and pain in 
the feet and lower legs.  He was able to feel vibration and 
did have feeling to position.  The diagnostic impression was 
neuropathy, uncertain cause, but the examiner opined that 
neuropathy could be related to a cold injury.  In March 2006, 
the Veteran complained of numbness in the big toe.  In March 
2007, examination of the extremities showed no edema, pulses 
were 2+, sensation was decreased, and he had no open wounds.  
In January 2008 and in April 2009, diabetes foot examinations 
were the same -- showing normal skin color of the feet on 
visual inspection, pulses present bilaterally, and that 
protective sensation was intact in both feet.  In April 2009, 
a diabetes foot examination showed normal skin color of the 
feet on visual inspection, pulses present bilaterally, and 
that protective sensation was intact in both feet.   In May 
2009 examination of the feet showed pedal pulses were 2+ and 
sensation was intact.  

Received from the Veteran in November 2008 were lay 
statements from his current wife and his ex-wife, in which 
they described his ongoing problems with his feet.  

On a VA examination on June 30, 2009, the Veteran reported 
his bilateral foot pain had worsened over the past several 
years, and he also complained of increased numbness and 
increased sensitivity to cold.  There had been no amputations 
or skin loss.  He reported his feet felt cold all the time, 
and he wore multiple socks in cooler weather and wore long 
underwear all year round.  The Veteran and his wife reported 
that the dorsal surface of the feet was darker in color than 
the rest of his skin.  He reported his feet sweat in both 
warm and cold weather, and both feet felt numb on the bottom, 
but not on the plantar surface of the feet.  He reported 
chronic pain on the bottom of the feet, the great toes, and 
between the toes.  He reported chronic fungal infections of 
his toenails for which he had been given cream.  He reported 
sensations of numbness, tingling, and burning.  The examiner 
noted no skin ulceration.  The Veteran complained of daily 
swelling of both lower extremities and feet.  Examination of 
the feet showed that the skin on the dorsal surface of the 
feet was slightly darker than the skin of his lower legs.  
There was no visible edema of his feet or ankles.  The 
examiner noted that the skin temperature felt normal.  Both 
feet were noted to be dry and there was mild chronic fungal 
infections beneath the nails of all toes of both feet.  The 
toenails were not deformed, but were thicker.  There were no 
calluses on the feet, and dorsalis pedis pulses could be 
palpated and were rather faint bilaterally with capillary 
refill normal.  X-rays of the feet were considered negative 
and showed no degenerative joint disease, but did show minute 
calcifications on the plantar surface of the calcaneal bones 
at the point of attachment of plantar fascia.  

III. Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Staged ratings are appropriate in any increased 
rating claim in which distinct time periods with different 
ratable symptoms can be identified.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).

The Veteran's service-connected cold injury residuals of the 
right and left foot have been rated under Diagnostic Code 
7122, which provides for a 10 percent rating for arthralgia 
or other pain, numbness, or cold sensitivity.  A 20 percent 
rating is 


assigned for arthralgia or other pain, numbness, or cold 
sensitivity plus tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis).  A maximum rating of 30 percent 
rating is assigned for arthralgia or other pain, numbness, or 
cold sensitivity plus two or more of the following:  tissue 
loss, nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, or X-ray abnormalities 
(osteoporosis, subarticular punched out lesions, or 
osteoarthritis).  38 C.F.R. § 4.104, Diagnostic Code 7122.  
Note (1) states:  separately evaluate amputations of fingers 
or toes, and complications such as squamous cell carcinoma at 
the site of a cold injury scar or peripheral neuropathy, 
under other diagnostic codes.  Separately evaluate other 
disabilities that have been diagnosed as the residual effects 
of cold injury, such as Raynaud's phenomenon, muscle atrophy, 
etc., unless they are used to support an evaluation under 
Diagnostic Code 7122.  Note (2) to Diagnostic Code 7122 
states that each affected part is to be evaluated separately 
and the ratings combined in accordance with 38 C.F.R. § 4.25 
and § 4.26.

After a review of the evidence, and with the application of 
Fenderson v. West, 12 Vet. App. 119 (1999), the Board finds 
that the evidence warrants the assignment of separate ratings 
for separate periods of time based on the facts found, for 
the Veteran's service-connected residuals of a cold injury of 
the right and left feet.  In that regard, the Board notes 
that the Veteran underwent a VA examination on June 30, 2009, 
at which time clinical findings were made that correlate to 
the assignment of 30 percent ratings under Diagnostic Code 
7122.  Prior to June 30, 2009, clinical findings warranting 
the assignment of 20 percent ratings were shown.

1. Time Period Prior to June 30, 2009

Considering the competent (lay and medical) evidence of 
record prior to June 30, 2009, the Board finds that a 20 
percent rating is warranted for the Veteran's service-
connected residuals of cold injuries of each foot.  In that 
regard, the Board notes that the competent medical evidence 
or record during this time period does show that the Veteran 
complained of chronic foot pain, cold sensitivity, and 
clinical findings of reduced sensation to touch and pain in 
the feet were made.  Thus, the 


Board concludes that prior to June 30, 20009, the Veteran's 
disability picture due to his service-connected residuals of 
cold injuries of the right and left foot more nearly 
approximated the criteria for a 20 percent rating than for a 
10 percent rating.  38 C.F.R. § 4.7.  With regard to the 
criteria for an even higher rating of 30 percent, the Board 
finds that prior to June 30, 2009, there were no objective 
clinical findings of (or allegations of) tissue loss, nail 
abnormalities, color changes, hyperhidrosis, or X-ray 
abnormalities.  VA examinations showed that the Veteran had 
an ongoing fungal infection in the toes, but had normal nail 
growth.  Several VA examinations of the feet also showed no 
tissue loss, no color changes, no hyperhidrosis, and no 
pertinent x-rays abnormalities.  In summary, the Board 
concludes that a 20 percent rating, but no higher, is 
warranted for both the service-connected right and left foot 
disabilities prior to June 30, 2009.  Fenderson, supra.

2. Time Period from June 30, 2009

With regard to the competent evidence of record as of June 
30, 2009 (the date of the most recent VA examination), the 
Board finds that the record (for the first time) presents a 
basis for the assignment of 30 percent ratings for the 
veteran's residuals of cold injuries of the right foot and 
the left foot.  The Board notes that on the VA examination 
the Veteran reported color changes in his feet and that his 
feet would sweat in warm and cold weather.  He also 
complained of increased numbness and tingling and burning in 
the feet.  On objective examination, the examiner noted that 
the Veteran's skin on the feet was slightly darker than the 
skin on the lower legs, and that there was a mild chronic 
fungal infection beneath all the toenails, and the toenails 
were found to be thicker but not deformed.  Thus, based on 
the foregoing evidence, the Board finds that the assignment 
of 30 percent ratings for the service-connected residuals of 
cold injuries of the right and left feet, is warranted, under 
Diagnostic Code 7122, effective from June 30, 2009.  With 
regard to ratings in excess of 30 percent, effective from 
June 30, 2009, the Board notes that 30 percent is the maximum 
rating assignable under Diagnostic Code 7122, and that in 
order for higher ratings to be assigned for either foot, 
there would need to be shown that the Veteran had, for 
instance, an amputation due to his service-connected 
residuals of cold injuries, Raynaud's phenomenon, muscle 
atrophy, etc; however, no such 


additional disability has been shown by the clinical findings 
of record.  In summary, the preponderance of the evidence 
reflects that no greater than a 30 percent rating is 
warranted for the service-connected residuals of cold 
injuries of each foot at any time since June 30, 2009.  See 
Fenderson v. West, supra.

With regard to higher ratings, the Board notes that the 
Veteran's disability does not warrant referral for extra-
schedular consideration.  In exceptional cases where 
schedular disability ratings are found to be inadequate, 
consideration of an extra-schedular disability rating is 
made.  38 C.F.R. § 3.321(b)(1).  There is a three-step 
analysis for determining whether an extra-schedular 
disability rating is appropriate.  Thun v. Peake, 22 Vet. 
App. 111 (2008).  First, there must be a comparison between 
the level of severity and symptomatology of the Veteran's 
service-connected disability and the established criteria 
found in the rating schedule to determine whether the 
Veteran's disability picture is adequately contemplated by 
the rating schedule.  Id.  If not, the second step is to 
determine whether the claimant's exceptional disability 
picture exhibits other related factors identified in the 
regulations as "governing norms."  Id.; see also 38 C.F.R. § 
3.321(b)(1) (governing norms include marked interference with 
employment and frequent periods of hospitalization).  If the 
factors of step two are found to exist, the third step is to 
refer the case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for a 
determination whether, to accord justice, the claimant's 
disability picture requires the assignment of an extra-
schedular rating.  Id.  In the present case, the ratings 
currently assigned adequately compensate the Veteran for the 
levels of disability shown.  Further, the Veteran reported he 
does not work and is disabled from work due to his severe 
back disabilities.  Records from the Social Security 
Administration show that the Veteran has been found to be 
disabled due to his back problems and his diabetes mellitus.  
Thus, no interference with employment due to either the right 
or left foot disabilities has been alleged or shown.  
Additionally, there is no indication the Veteran has been 
frequently hospitalized due to his residuals of cold injuries 
of the feet.  Therefore, referral for the assignment of an 
extraschedular disability rating is not warranted.




ORDER

Effective prior to June 30, 2009, a 20 percent initial rating 
for residuals of a cold injury, right foot, is granted, 
subject to controlling regulations applicable to the payment 
of monetary benefits.  

Effective prior to June 30, 2009, a 20 percent initial rating 
for residuals of a cold injury, left foot, is granted, 
subject to controlling regulations applicable to the payment 
of monetary benefits.  

Effective from June 30, 2009, a 30 percent rating initial for 
residuals of a cold injury, right foot, is granted, subject 
to controlling regulations applicable to the payment of 
monetary benefits.  

Effective from June 30, 2009, a 30 percent initial rating for 
residuals of a cold injury, left foot, is granted, subject to 
controlling regulations applicable to the payment of monetary 
benefits.  


REMAND

Received from the Veteran was a copy of a June 2006 letter 
from the Social Security Administration (SSA) advising him 
that a fully favorable decision had been reached on his claim 
for a period of disability and disability insurance benefits.  
In a June 2006 Decision, the Veteran was found to be disabled 
due to discogenic and degenerative disorders of the back, 
degenerative joint disease, and diabetes mellitus.  Although 
the SSA decision mentions some of the underlying medical 
records considered, such medical records have not been 
associated with the claims file.  Since SSA records may 
contain information pertinent to the Veteran's service 
connection claim in this matter, such records must be secured 
and associated with the claims file.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c); Murincsak v. Derwinski, 2 Vet. 
App. 363, 370-72 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the SSA the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

2.  Thereafter, review the evidence of 
record and readjudicate the claim for 
service connection for arthritis of the 
lower back, to include as secondary to the 
service-connected residuals of cold 
injury.  If the decision remains adverse 
to the Veteran, he and his representative 
should be furnished a Supplemental 
Statement of the Case and afforded a 
reasonable period of time within which to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West 2002).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


